Case 16-00913        Doc 63     Filed 10/23/18     Entered 10/23/18 16:55:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 00913
         Clint Shields
         Corinne Shields
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/12/2016.

         2) The plan was confirmed on 03/03/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/01/2016, 03/21/2017, 12/21/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/19/2017, 10/12/2017, 04/18/2018.

         5) The case was Dismissed on 07/05/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-00913             Doc 63           Filed 10/23/18    Entered 10/23/18 16:55:12                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $18,571.92
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $18,571.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,402.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $767.02
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,169.02

 Attorney fees paid and disclosed by debtor:                          $1,000.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acceptance Now                            Secured        4,240.00           0.00         4,097.65      2,230.97      216.88
 Americredit Financial Ser Inc             Unsecured            NA       2,235.11         2,235.11           0.00        0.00
 Americredit Financial Ser Inc             Secured       12,846.49     12,846.49        12,846.49       6,469.98    1,122.71
 Capital One Auto Finance                  Unsecured     34,188.50            NA               NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured      3,079.20       3,123.20         3,123.20           0.00        0.00
 Enhanced Recovery                         Unsecured         343.00           NA               NA            0.00        0.00
 EOS CCA                                   Unsecured           1.00           NA               NA            0.00        0.00
 ER Solutions/Convergent Outsourcing, IN   Unsecured           1.00           NA               NA            0.00        0.00
 Global Receivables Sol                    Unsecured           1.00           NA               NA            0.00        0.00
 Internal Revenue Service                  Unsecured     32,004.64     18,615.90        18,685.73            0.00        0.00
 Internal Revenue Service                  Secured        7,531.46       7,601.29         7,531.46      3,950.50      411.86
 Internal Revenue Service                  Priority           80.47        277.71           277.71           0.00        0.00
 Internal Revenue Service                  Unsecured            NA           0.00             0.00           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured           1.00        994.75           994.75           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured           1.00        518.31           518.31           0.00        0.00
 Med Business Bureau                       Unsecured           1.00           NA               NA            0.00        0.00
 Med Business Bureau                       Unsecured           1.00           NA               NA            0.00        0.00
 Merrick Bank                              Unsecured         459.42        459.42           459.42           0.00        0.00
 Midland Funding LLC                       Unsecured         428.00           NA               NA            0.00        0.00
 Municipal Collections Of America          Unsecured         200.00        200.00           200.00           0.00        0.00
 Quantum3 Group                            Unsecured         450.19        771.19           771.19           0.00        0.00
 Quantum3 Group                            Unsecured         771.19        450.19           450.19           0.00        0.00
 Resurgent Capital Services                Unsecured         656.27        690.25           690.25           0.00        0.00
 Wells Fargo Home Mortgage                 Unsecured            NA           0.00             0.00           0.00        0.00
 Wells Fargo Home Mtg.                     Unsecured           0.00          0.00             0.00           0.00        0.00
 West Asset                                Unsecured         356.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-00913        Doc 63      Filed 10/23/18     Entered 10/23/18 16:55:12             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $12,846.49          $6,469.98           $1,122.71
       All Other Secured                                 $11,629.11          $6,181.47             $628.74
 TOTAL SECURED:                                          $24,475.60         $12,651.45           $1,751.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $277.71               $0.00             $0.00
 TOTAL PRIORITY:                                            $277.71               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,128.15               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,169.02
         Disbursements to Creditors                            $14,402.90

 TOTAL DISBURSEMENTS :                                                                     $18,571.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
